June 25, 1918. The opinion of the Court was delivered by
These two cases were heard together. The action by the plaintiff, Eugene C. Honour, is to recover actual and punitive damages for personal injuries, alleged to have been sustained through the negligence and wilfulness of the defendant, in causing its electric car to collide with a truck car belonging to the plaintiff, T.A. Honour, while it was being operated by his son, the plaintiff, Eugene C. Honour. The action by the plaintiff, T.A. Honour, is for the recovery of actual and punitive damages for injury to his truck car. The defendant denied the allegations of negligence and wilfulness, and set up the defense of contributory negligence. His Honor, the presiding Judge, charged the jury fully and ably in regard to negligence, contributory negligence, wilfulness, actual damages, and punitive damages. The jury rendered a verdict in each case in favor of the defendant, and the plaintiffs appealed. The testimony is not stated in the record.
The first question presented by the exceptions is whether there was error on the part of his Honor, the presiding Judge, in failing to charge the jury that contributory negligence on the part of a plaintiff cannot be interposed as a defense, when the wilfulness of the defendant was the proximate cause of the injury. Neither of the plaintiffs presented a request to so charge, nor did they call to the attention of the presiding Judge the fact that the had failed to charge that proposition. The case of the Statev. Long, 93 S.C. 502, 77 S.E. 61, as well as numerous other cases cited in the argument of the respondent's attorneys, are conclusive of this question, and show that the exceptions, assigning error in this respect, cannot be sustained.
The exceptions numbered 4 and 5 are not properly before this Court for consideration, as they are in violation of rule 5, section 6 (90 S.E. 7) of the Supreme Court, which provides that "Each exception must contain within itself a complete assignment of error, and a mere *Page 166 
reference therein to any * * * request to charge will not be considered."
The exception numbered 8 is also in violation of the same rule, which provides that "each exception must contain a concise statement of one proposition of law or fact, which this Court is asked to review," as it contains two distinct propositions of law.
There is no merit, however, in any of said exceptions.
Affirmed.